Title: Collegiate Doggerel, [June 1771–April 1772]
From: Madison, James
To: 



[June 1771–April 1772]


The aerial Journey of the poet Laureat of the cliosophic Society


The rising sun his beams had shed
And each affrighted star had fled
When tuneful Spring in rural lays
Began to mourn his doleful case

New-englands sons around him came
And many a wanton ruddy dame
Who view’d him nigh a purling stream
Rais’d on a stump to sing his dream.
That very dream in which they say
His soul broke loose from mortal clay
And sought the muses dome on high
Resolv’d with all his art to try
To steal a spark of wit from thence
A scourge for whiggish impudence.
But hear the very words he spoke
As from his quivering lips they broke
“Hail gentle shepherds of the grove
Your flocks about this mead may rove
While you attend my mournful tale
And echo sounds it thro’ the vale
Soon as the lamp of day was gone
And evening shades oerspread the lawn
Tir’d with the business of the day
Down on the tender grass I lay.
When sleep had clos’d my slumbering eyes
I spurn’d the earth & peirc’d the skies
Thro’ unknown tracts of air I flew
And pas’d by worlds of various hue
Beseeching every thing to tell
The place on which the Muses dwell.
At length, when coasting thro’ the spheres
Apollo’s song invades my ears
With all the sweet harmonious nine
Whose warbling notes in concert join.
Then by degrees their domes I spy’d
Which blaz’d around on every side
Straight to apollo’s hall I went
Half dead with fear, my breath quite spent
Hoping somehow to lurk beneath
And rob him of a laurel wreath
And then a poet laureat rise
The dread of whigs of every size
But while I walk’d about the hall
apollo with the muses all

Came rushing in upon the thief
I cry’d in vain for some relief
The god of day provok’d to find
A villain of so base a mind
Seiz’d on a cudgel rough & great
& mash’d my jaws & crazy pate
Euterpe then a dishclout brought
With grease & boiling water fraught
And well [beswitched?] my sides & back
Which lost its hide at every whack
Urania threw a chamber pot
Which from beneath her bed she brought
And struck my eyes & ears & nose
Repeating it with lusty blows.
In such a pickle then I stood
Trickling on every side with blood
When Clio, ever grateful muse
Sprinkled my head with healing dews
Then took me to her private room
And straight an Eunuch out I come
My voice to render more melodious
A recompence for sufferings odious
She brought me to the earth again
And quel’d the Tumults of my brain
Softly wispering in my ear
While she dropt the parting tear
[‘]Dear friend accept this last behest
Conceal thy folly in thy breast
Forbear to write & only sing
And future sons shall talk of Spring
But mark me well if e’er you try
In poetry with Whigs to vie
Your nature’s bounds you then will pass
And be transformed into an ass[’]
Then brother shepherds pity Spring
Who dares not write but only sing—[”]
—When thus he finished his complaint
He quit the stump & off he went
But soon forgot what Clio said
And wrote an ode & then essay’d

to sing an hymn & lo! he bray’d
And now he stands an ass confess[ed]
Of every scribbling fool, the Jest
Maddison



Clio’s Proclamation


Whereas a certain mongrel race
of tawney hide & grizly face
Have dar’d to prostitute my name
To raise the scribbling fools to fame
I hereby send this Proclamat[io]n
To every land & every nation
Declaring it my full intention
To free the world from this convention
And as a sanction to my word
I’ll drive the dogs with fire & sword
Hedlong down to Pluto’s coast
There in boiling flames to roast
And then their bodies I’ll resign
To gnawing worms & hungry swine
Or to manure the farmers field
For much of dung their trunks will yeild
Very like it in their nature
As sprung from every filthy creature
But first selecting from McOrkle

And every other stinking mortal
Whateer may be of use to those
From whom the wicked wretches rose
The poet Laureat head who scoops
May make a drum for yankey troops

B’ing quite as empty & as sounding
His skull full thick to bear the pounding
While eckley’s skin & jakes together
When tan’d will make a side of leather
Just fit to cloath McOrkle bum

Which now becomes a battering ram
And plac’d before a city wall
Will ward of[f] many a whizzing ball
And by its monstrous stench may save
Ten thousand yankes from the grave.

Great Allen founder of the crew
If right I guess must keep a stew
The lecherous rascal there will find
A place just suited to his mind
May whore & pimp & drink & swear
Nor more the garb of christians wear
And free Nassau from such a pest
A dunce a fool an ass at best.
J. Maddison



A poem against the Tories.


Of late our muse keen satire drew
And humourous thoughts in vollies flew
Because we took our foes for men
Who might deserve a decent pen
A gross mistake with brutes we fight
And [goblins?] from the realms of night
With lice collected from the beds
Where Spring & Craig lay down their heads
Sometimes a goat steps on the pump
Which animates old Warford’s trunk
Sometimes a poisonous toad appears
Which Eckley’s yellow carcuss bears
And then to grace us with a bull
Forsooth they show McOrkles skull
And that the Ass may not escape
He takes the poet Laureat’s shape
The screetch owl too comes in the train
Which leap’d from Alexander’s brain
Just as he scratch’d his grisly head
Which people say is made of lead.
Come noble whigs, disdain these sons
Of screech owls, monkeys, & baboons
Keep up you[r] minds to humourous themes
And verdant meads & flowing streams
Untill this tribe of dunces find
The baseness of their grovelling mind
And skulk within their dens together
Where each ones stench will kill his brother;
J. M.


 